Title: John Quincy Adams to John Adams, 18 February 1781
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Leyden Feby. 18th. 1781
     
     The other day I received your letter, of the 12th of this month, in which you ask me whether my Master would choose that I should have Terence with a translation? I believe that he had rather I should not; because when I shall translate him he would desire that I might do it without help.
     I should be glad if you would bring me Mr. Cerisier’s history of this Country, if you can spare it. There is a gentleman in this city whose name is Keroux who has also wrote a history of this Country in four volumes in octavo. Perhaps you have heard of it.
     I should be much obliged to you if you would be so good as to desire Stephens to buy me a penknife, I want one very much, and can’t get one here.
     
      I am your most dutiful Son,
      John Quincy Adams
     
    